DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 
Claims 1, 25, 27, and 29 have been amended.  Claims 24 and 26 have been cancelled. Claims 1-10, 21-23, 25, and 27-30 are currently pending and under examination.
	
	This application is a continuation of PCT Application No. PCT/US2016/066315, filed December 13, 2016.

Modified/Maintained Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 21-23, 25, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite, because no transitional phrase (e.g. “comprising” or “consisting of”) is recited in the preamble.  As such, it is unclear if the method of detecting the presence of β-lactam antibiotic hydrolyzing bacteria in a sample is intended to be open or closed with regard to additional elements and steps.  
Claim 23 recites that the reference electrode is a “silver/silver chloride (Ag/AgCl) electrode.”  This claim is indefinite, because it is unclear what a “silver/silver chloride” electrode is intended to comprise.  As written, the electrode could be silver or silver chloride, or instead a combination of silver and silver chloride.  As such, it is unclear what material the reference electrode is intended to include.
Claim 25 recites “wherein the change in the electrical characteristic is a change in a voltage potential between the active sensor and the reference sensor determined using a parameter analyzed coupled to the active sensor and the reference sensor” (emphasis added).  This claim is indefinite, because it is unclear what is intended to be utilized to determine the change in voltage potential.
Claims 2-10, 21, 22, and 27-30 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 fails to further limit the subject matter of claim 1, because claim 1 as amended now requires that the filter is separated from, and not in contact with, the sensor, which would include all parts of the sensor.  Thus, the limitation of claim 28, that the filter is separate from a functionalization layer of the sensor, does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 21-23, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dortet et al. (IDS; US 2014/0134656, Published 2014), in view of Herget et al. (IDS; US 2016/0187332, Published June 30, 2016).
Regarding claims 1, 4, and 28, Dortet et al. teach a method of detecting the presence of carbapenemase-producing, which is β-lactam antibiotic hydrolyzing, bacteria in a sample (Abs.; Para. 1), the method including: isolating the bacteria (Para. 17); introducing a buffer solution to the isolated bacteria (Para. 98), wherein the buffer solution comprises a β-lactamase substrate, including carbapenems and cephamycins, a carbapenemase activator, pH color indicator, and a lysing agent to lyse cells of the bacteria to release β-lactam antibiotic hydrolyzing enzymes, wherein the buffer solution and the β-lactam antibiotic hydrolyzing enzymes form a reaction mixture (Para. 21, 23, 88, 54).  Each element used to perform the method may be enclosed within a container (Para. 90).  
However, Dortet et al. do not specifically teach that isolating the bacteria comprises introducing the sample to a container housing a filter comprising a filter surface, wherein the filter surface is a mesh or matrix structure made of a polymeric material, wherein the filter is secured by the container housing such that the filter is separated from the sensor and is not in contact with the sensor; exposing a sensor having an electrical characteristic to the reaction mixture, where the sensor is integrated with the container and the filter is configured to separate the bacteria from at least part of the sensor; and monitoring a change in the electrical characteristic of the sensor to detect the presence of the β-lactam antibiotic hydrolyzing bacteria in the sample originally introduced.
Herget et al. teach introducing a sample to a functionalized structure, including a filter, including a permeable membrane, which is a matrix structure, comprising a filter surface, wherein the filter surface is configured to capture bacteria in the sample (Para 52, 63); exposing a sensor having an electrical characteristic to the reaction mixture (Para. 51), where the sensor and filter are present together in a container and the filter is configured to separate the bacteria from at least part of the sensor (Para. 52, 63); and monitoring a change in the electrical characteristic of the sensor to detect the presence of the bacteria in the sample originally introduced (Para. 16, 87, 90).  The filter can be made of PVC (para. 82), which is a polymeric material.  
While it is taught that the functionalized structure, which is a permeable membrane or other filter, can be disposed on the sensor (Para. 63), it is also taught that the functionalized structure can also be separate from, including next to, the sensor, where the functionalized structure is secured by the container housing (Para. 13; Fig. 3A and 4A).  As such, it would have been obvious to one of ordinary skill in the art to provide the filter secured to the container housing such that the filter is separated from the sensor, including being next to the sensor, and not in contact with the sensor.
One would have been motivated to combine the teachings of Dortet et al. and Herget et al., because both teach analysis of biological samples comprising bacteria.  The steps of introducing the sample to a container housing a filter comprising a filter surface, wherein the filter surface is a mesh or matrix structure made of a polymeric material, wherein the filter is secured by the container housing such that the filter is separated from the sensor, including next to the sensor, and is not in contact with the sensor; exposing a sensor having an electrical characteristic to the reaction mixture, where the sensor is integrated with the container and the filter is configured to separate the bacteria from at least part of the sensor; and monitoring a change in the electrical characteristic of the sensor to detect the presence of the bacteria in the sample originally introduced, are known in the art as taught by Herget et al.  Utilization of the filter and sensor as taught by Herget et al. in the method of Dortet et al. would have been expected to predictably and successfully detect the presence of β-lactam antibiotic hydrolyzing bacteria while enhancing the efficiency and accuracy of the detection method. 
Regarding claims 2 and 3, Herget et al. further teach that the change in the electrical characteristic of the sensor is a result of a change in a solution characteristic of the reaction mixture, including a change in pH (Para. 74).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 5, Dortet et al. teach that the β-lactam antibiotic hydrolyzing enzymes include extended spectrum β-lactamases and carbapenemases (Para. 67, 96).
	Regarding claim 6, Herget et al. teach that the sensor includes an ion-sensitive field-effect transistor (Para. 88).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
	Regarding claim 7, Dortet et al. teach that the β-lactamase activator includes at least one of a divalent cation, a divalent cation salt, or a combination thereof (Para. 50).
	Regarding claim 8, Dortet et al. teach further introducing a β-lactamase inhibitor to the reaction mixture (Para. 60).
	Regarding claim 9, Dortet et al. teach maintaining a reaction temperature of between 20 and 37°C, or 35 to 37°C, which are fully encompassed within 20 to 40°C, which includes upon introduction of the buffer solution (Para. 27, 49). 
	Regarding claim 10, Dortet et al. teach wherein monitoring the change in the electrical characteristic of the sensor, including a color change, involves monitoring the change in the electrical characteristic for between 5 minutes and 120 minutes, between 10 and 60
minutes, or between 20 and 40 minutes, which are fully encompassed within between 1 minute and 120 minutes (Para. 48).
Regarding claims 21 and 22, Herget et al. teach that the sensor includes multiple sensors, including an active sensor and control (reference) sensor, where the sensors are in contact with the sample in the container (Para. 65-66, 80, 87, 92; Fig. 1).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 23, Herget et al. teach that the sensor may include an electrode (Para. 88), where the sensor includes an active and/or control (reference) electrode.  While it is not specifically taught that the reference electrode is silver/silver chloride, it would have been routine for an ordinary artisan to determine the appropriate material for an electrode, including where the electrode is silver, silver chloride, or a combination of silver and silver chloride, as necessary for performing the combined method of Dortet et al. and Herget et al.  The use of an electrode of silver, silver chloride, or a combination of silver and silver chloride amounts to the simple substitution of a known electrode material, and would have been expected to predictably and successfully provide a reference electrode for the reference sensor.  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 25, Herget et al. teach that a change in an electric characteristic of the sensor, including a change in voltage potential with respect to the reference electrode, is determined using a parameter analyzer coupled to the sensor(s) (Para. 41, 66, 89-90).  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 27, Herget et al. teach that the filter includes a permeable membrane (Para. 52), wherein a permeable membrane comprises filter pores extending through the filter.  The rationale for the combination of Dortet et al. and Herget et al. has been set forth above.
Regarding claim 29, Dortet et al. teach incubating bacteria in the sample within the container at room temperature (Para. 54), wherein room temperature is 20°C, and is fully encompassed between 20°C and 60°C.
Regarding claim 30, taken together, Dortet et al. and Herget et al. teach the method as claimed, utilizing the components as claimed.  As such, the combined method of Dortet et al. and Herget et al. would necessarily provide for the result that the change in the solution characteristic is a result of ions or organic molecules produced by, consumed by, or otherwise attributed to the reaction between the β-lactam antibiotic hydrolyzing enzymes and the β-lactamase substrate.


Response to Arguments

With regard to the indefiniteness rejection of claim 23, Applicant urges that an ordinary artisan would readily understand that the reference to “silver/silver chloride (Ag/AgCl) electrode” is to a reference electrode comprising silver and silver chloride.  
Applicant’s argument has been fully considered, but has not been found persuasive.  
No evidence has been provided that an ordinary artisan would necessarily interpret “silver/silver chloride (Ag/AgCl) electrode” as reference to an electrode comprising silver and silver chloride.  It is suggested that “silver/silver chloride (Ag/AgCl) electrode” instead be recited as “silver and silver chloride (Ag/AgCl) electrode.”
	With regard to the obviousness rejection, Applicant urges that neither Dortet nor Herget teaches or suggests that the filter surface is a mesh or matrix structure made of a polymeric material, wherein the filter is secured by the container housing such that the filter is separated from the sensor and is not in contact with the sensor.
Applicant’s arguments have been fully considered, but have not been found persuasive.  
As noted in the modified rejection above, Herget et al. teach that the filter can be made of PVC (para. 82), which is a polymeric material.  Additionally, while it is taught that the functionalized structure, which is a permeable membrane or other filter, can be disposed on the sensor (Para. 63), it is also taught that the functionalized structure can be separate from, including next to, the sensor, where the functionalized structure is secured by the container housing (Para. 13; Fig. 3A and 4A).  As such, it would have been obvious to one of ordinary skill in the art to provide the filter secured to the container housing such that the filter is separated from the sensor, including being next to the sensor, and not in contact with the sensor.


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653